Name: Commission Regulation (EEC) No 2192/93 of 28 July 1993 concerning certain operative events for the agricultural conversion rates used in the wine sector and amending Regulations (EEC) No 1059/93, (EEC) No 377/93, (EEC) No 2729/88, (EEC) No 2253/92, (EEC) No 3233/92 and (EEC) No 3234/92
 Type: Regulation
 Subject Matter: beverages and sugar;  agricultural policy;  prices;  agricultural activity
 Date Published: nan

 Avis juridique important|31993R2192Commission Regulation (EEC) No 2192/93 of 28 July 1993 concerning certain operative events for the agricultural conversion rates used in the wine sector and amending Regulations (EEC) No 1059/93, (EEC) No 377/93, (EEC) No 2729/88, (EEC) No 2253/92, (EEC) No 3233/92 and (EEC) No 3234/92 Official Journal L 196 , 05/08/1993 P. 0019 - 0021 Finnish special edition: Chapter 3 Volume 51 P. 0108 Swedish special edition: Chapter 3 Volume 51 P. 0108 COMMISSION REGULATION (EEC) No 2192/93 of 28 July 1993 concerning certain operative events for the agricultural conversion rates used in the wine sector and amending Regulations (EEC) No 1059/93, (EEC) No 377/93, (EEC) No 2729/88, (EEC) No 2253/92, (EEC) No 3233/92 and (EEC) No 3234/92THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (1), and in particular Article 6 (2) thereof, Whereas, under the new agrimonetary arrangements introduced by Regulation (EEC) No 3813/92, Articles 9 to 12 of Commission Regulation (EEC) No 1068/93 of 30 April 1993 on detailed rules for determining and applying the agricultural conversion rates (2) alter the operative events for the agricultural conversion rates applicable with effect from the 1993/94 marketing year, subject to the exceptions provided for in the wine sector in this Regulation, which groups together for reasons of clarity the special provisions on the subject; Whereas the agricultural conversion rate for intervention measures in the wine sector requires certain specific operative events to ensure that the buying-in prices and the aids fixed pursuant to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (3), as last amended by Regulation (EEC) No 1566/93 (4), are applied in respect of all participants on the same terms; Whereas, as regards the measures adopted pursuant to Articles 35, 36, 38, 39, 41, 45 and 46 of Regulation (EEC) No 822/87, taking into consideration the economic objectives of and the procedure for implementing the operations, a derogation should be made from Article 10 (1) and (2) of Regulation (EEC) No 1068/93 and the agricultural conversion rate should be that applicable on a representative date for deliveries for compulsory distillation and the first day of each month for other operations; Whereas Article 10 (3) of Regulation (EEC) No 1068/93 provides that for each private storage contract for wine products the operative event for the agricultural conversion rate is the first day in respect of which the aid is granted; whereas, consequently, in order to take account of the new agrimonetary provisions, Article 13 of Commission Regulation (EEC) No 1059/83 of 29 April 1983 on storage contracts for table wine, grape must, concentrated grape must and rectified concentrated grape must (5), as last amended by Regulation (EEC) No 3732/92 (6), should be repealed; Whereas Artricle 1a of Commission Regulation (EEC) No 1393/76 of 17 June 1976 laying down detailed rules for the importation of products in the wine-growing sector originating in certain third countries (7), as last amended by Regulation (EEC) No 3821/92 (8), lays down the operative events for the agricultural conversion rate for the free-at-frontier reference price; whereas, in view of the undertakings to observe this price made by certain third countries, the economic objective of the imports may be regarded as achieved in suh cases on the day of export from the country concerned; whereas, therefore, application of the said Article 1a should be extended and a derogation should be provided from the transitional measures laid down in Article 1 of Commission Regulation (EEC) No 3820/92 of 28 December 1992 on transitional measures for the application of the agrimonetary arrangements laid down in Council Regulation (EEC) No 3813/92 (9); Whereas Commission Regulation (EEC) No 377/93 of 12 February 1993 laying down detailed rules for the disposal of alcohol obtained from the distillation operations referred to in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and held by intervention agencies (10) provides for the operative events for the agricultural conversion rates which should be altered in the light of the new agrimonetary arrangements; whereas the operative event for the rates to be applied for the payment of offers accepted is established without prejudice to the possibility of fixing in advance the agricultural conversion rate pursuant to Articles 13 to 17 of Regulation (EEC) No 1068/93; Whereas Commission Regulation (EEC) No 2729/88 of 31 August 1988 laying down detailed rules for the application of Regulation (EEC) No 1442/88 on the granting, for the 1988/89 to 1995/96 wine years, of permanent abondonment premiums of wine-growing areas (11), as last amended by Regulation (EEC) No 1357/93 (12) and Commission Regulation (EEC) No 3234/92 of 5 November 1992 laying down detailed rules for the application of the specific aid arrangements for continued cultivation of vines for the production of quality wines psr in the Canary Islands (13) provide for specific operative events; whereas these provisions should be repealed in order to comply with the new agrimonetary arrangements; Whereas Commission Regulation (EEC) No 3233/92 of 5 November laying down detailed rules for implementing the specific wine sector aid arrangements for the Azores and Madeira (14), as amended by Regulation (EEC) No 3889/92 (15), provides for the operative events to be used for agricultural conversion rates; whereas these provisions should be amended in the light of the new agrimonetary arrangements; Whereas the Management Committee for Wine has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 The agricultural conversion rate to be used for converting into national currency the buying-in price for wine and by-products, the reduction in the buying-in price provided for in Article 44 of Regulation (EEC) No 822/87 and the amounts and aids relating to intervention measures referred to in that Regulation shall be: (a) for the preventive distillation in Article 38 and the support measures provided for in Article 41, that applicable on the first day of the month in which the initial delivery of wine under a contract is carried out; (b) for the distillation of the by-products of vinification provided for in Article 35 and of the wine obtained from dual-purpose vine varieties as provided for in Article 36, that applicable on 1 September of the wine year concerned; (c) for the compulsory distillation provided for in Article 39, that applicable on 1 April of the wine year concerned; (d) for the buying-in of alcohol obtained from distillation operations by the intervention agency, that applicable on the day of delivery of each batch; (e) for the aid for the use of musts for wine production provided for in Article 45, that applicable on the first day of the month in which the first enrichment operation is carried out; (f) for the aid for the use of musts provided for in Article 46, that applicable on the first day of each month in which processing operations are carried out. Article 2 Article 35 of Regulation (EEC) No 377/93 is replaced by the following: 'Article 35 The following agricultural conversion rates shall apply in respect of the conversion into national currency: (a) that in force on the day before the publication of the notice of invitation to tender for: - the tendering securities expressed in ecus per hectolitre of alcohol at 100 % vol, referred to in Article 6 (2), Article 15 (2) and Article 23 (2), - the payments for samples expressed in ecus and provided for in Article 32 (1) and (2); (b) that in force on the day on which the payment order preceding the issue of the removal orders referred to in Article 9 (2), Article 18 (3) and Article 29 (1) for tenders accepted in ecus; (c) that in force on the closing date for the tendering procedure concerned for the performance guarantees expressed in ecus per hectolitre of alcohol at 100 % vol referred to in the second indent of Article 8 (2), the second indent of Article 17 (2) and the second indent of Article 25 (2).' Article 3 Article 12 of Regulation (EEC) No 3233/92 is replaced by the following: 'Article 12 The rate to be applied for the conversion into national currency; (a) of the aid for the purchase of rectified concentrated musts referred to in Title I shall be the agricultural conversion rate applicable on the date on which the product is taken over by the purchaser; (b) of the aid for the supply of vinous alcohol held by the intervention agencies referred to in Title II shall be that applicable on the day of payment preceding the issue of the removal order referred to in Article 5 (2); (c) of the aid for the ageing of liqueur wines referred to in Title III shall be, for the payment of each instalment, that applicable on the day of payment of the aid instalment; for the lodging of the performance security provided for in Article 7 (5), the rate to be used shall be that applicable on 1 January each year; (d) of the flat-rate per hectare aid referred to in Title IV shall be that applicable on the first day of the wine year for which the aid is paid.' Article 4 By derogation from Article 1 of Regulation (EEC) No 3820/92, the operative events laid down in Article 1a of Regulation (EEC) No 1393/76 shall continue to apply. Article 5 The following are deleted: - Article 13 of Regulation (EEC) No 1059/83, - Article 4a of Regulation (EEC) No 2729/88, - Article 5 of Regulation (EEC) No 3234/92. Article 6 This Regulation shall enter into force on 1 September 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 July 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 387, 31. 12. 1992, p. 1. (2) OJ No L 108, 1. 5. 1993, p. 106. (3) OJ No L 84, 27. 3. 1987, p. 1. (4) OJ No L 154, 25. 6. 1993, p. 39. (5) OJ No L 116, 30. 4. 1983, p. 77. (6) OJ No L 380, 24. 12. 1992, p. 16. (7) OJ No L 157, 18. 6. 1976, p. 20. (8) OJ No L 387, 31. 12. 1992, p. 24. (9) OJ No L 387, 31. 12. 1992, p. 22. (10) OJ No L 43, 20. 2. 1993, p. 6. (11) OJ No L 241, 1. 9. 1988, p. 108. (12) OJ No L 134, 3. 6. 1993, p. 10. (13) OJ No L 321, 6. 11. 1992, p. 16. (14) OJ No L 321, 6. 11. 1992, p. 11. (15) OJ No L 391, 31. 12. 1992, p. 50.